Order entered May 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00472-CV

                    IN RE FOREX CAPITAL MARKETS, LLC, Relator


                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-00075-2014

                                           ORDER
       The Court has before it relator’s petition for writ of mandamus. In addition to this

petition, relator has previously filed an interlocutory appeal, which it has moved to consolidate

with the petition for writ of mandamus. We GRANT the motion and CONSOLIDATE this

original proceeding, No. 05-14-00472-CV, styled In re Forex Capital Markets, LLC, with and

under the appellate cause, No. 05-14-00341-CV, styled Forex Capital Markets, LLC v. Kelly M.

Crawford. The Court ORDERS the Clerk of the Court to remove all documents from file No.

05-14-00472-CV and to refile them in cause No. 05-14-00341-CV and to treat No. 05-14-00472-

CV as a closed case. The Court ORDERS that all future pleadings be filed in cause No. 05-14-

00341-CV.

       Appellee/real party in interest Kelly M. Crawford and respondent may file, in cause No.

05-14-00341-CV, a response to the petition for writ of mandamus, if desired, on or before May
27, 2014. Appellant/relator Forex Capital Markets, LLC may file a single, consolidated reply to

the briefs of appellee/real party in interest Kelly M. Crawford with respect to the interlocutory

appeal and the petition for writ of mandamus and to any brief filed by respondent with respect to

the mandamus on or before June 16, 2014.


                                                    /s/    DAVID EVANS
                                                           JUSTICE